DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received on 05/07/2020 for application number 16/762162.  Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
In response to Applicant's replacement drawings, the objection to the drawings has been withdrawn.
In response to Applicant's substitute specification, the objection to the specification has been withdrawn except to the description of "physical display 54 and/or application controller 53" [pg. 19, line 16] which appears to be a typo with respect to Figure 8 of the 05/07/2020 Drawings and has been interpreted as "physical display [[54]] --51-- and/or application controller [[53]] --52--".
In response to Applicant's amendments, the objection to claims 8, 17, and 18 has been withdrawn.
In response to Applicant's amendments, the 112(f) interpretation of claims 1-7 and 9-15 has been withdrawn.
Applicant’s arguments regarding claim 1 have been fully considered but they are not persuasive.
Applicant argues that Fein does not teach “an augmented reality drag and drop controller configured to establish communication with a physical drag and drop 
Fein discloses an augmented reality system including a device with circuitry configured to process user actions including drag and drop operations [para 0023, 0050, 0110] and is consistent with the “augmented reality drag and drop controller” as specifically defined in Applicant’s specification. The system also includes a payment system of a bookstore processing device [para 0070, 0083-0084], where the bookstore device performs processing and is consistent with the “physical drag and drop controller of a physical drag and drop device” as specifically defined in Applicant’s specification. By teaching that the augmented reality device may communicate through a network with payment devices, when a physical payment processing device is in view of the augmented reality device object [Fig. 3, para 0070, 0083-0084], Fein teaches “an augmented reality drag and drop controller configured to establish communication with a physical drag and drop controller of a physical drag and drop device including the physical object”. Claim 1 remains rejected.
Claims 8 and 16 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-7, 9-15, and 17-20 remain rejected at least based on their dependence from independent claims 1, 8, and 16.

Specification
The disclosure is objected to because of the following informalities.
The disclosure recites "physical display 54 and/or application controller 53" [pg. 19, line 12] which appears to be a typo and has been interpreted as "physical display [[54]] --51-- and/or application controller [[53]] --52--".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication interface configured to establish” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (“network interface may include one or more devices, as known in the art of the present disclosure or hereinafter conceived, for enabling communication with other hardware devices. In an non-limiting example, the network interface may include a network interface card (NIC) configured to communicate according to the Ethernet protocol” [pg. 17, lines 8-14]) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-4, 8-11, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fein et al. (US 20140282162 A1).

As to claim 1, Fein discloses an augmented reality drag and drop device [Figs. 1-3, para 0059-0060, 0068-0070, augmented reality system, where system includes device that displays augmented reality representation with real scene as imaged by device camera and thus consistent with the "augmented reality drag and drop device" term as specifically defined in Applicant's specification], comprising:
an augmented reality display [Figs. 2-3, para 0060, 0069-0070, augmented reality includes display screen] operable to display a virtual object relative to a view of a physical object within a physical world [Fig. 4, para 0050, 0077, 0083-0084, device display shows virtual book representation in camera field of view capturing processing device in real store environment]; and
an augmented reality drag and drop controller [para 0023-0024, 0110, system includes circuitry] configured
to establish communication with a physical drag and drop controller of a physical drag and drop device including the physical object [Fig. 3, para 0050, 0070, 0083-0084, system communicates with bookstore processing device through network, where a processing device is a computing device with processing capabilities consistent with the "physical drag and drop controller" and "physical drag and drop device" terms as specifically defined in Applicant's specification], and
to control, in cooperation with the physical drag and drop controller of the physical drag and drop device via the established communication [Fig. 3, para 0083-0084, augmented reality system communicates with processing device through network], a drag and drop operation involving the virtual object and the physical object [Fig. 4, para 0050, 0083-0084, system carries out drag and drop operation between virtual representation and processing device].

As to claim 2, Fein discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control [Fig. 3, para 0070, 0077, 0081, system includes modules to process interaction], in cooperation with the physical drag and drop controller of the physical drag and drop device [Fig. 3, para 0050, 0083-0084, system communicates with processing device], a drag and drop of the virtual object as displayed by the augmented reality display onto the view of the physical object [para 0050, 0083-0084, operation includes drag of displayed virtual representation on device display and drop on processing device in system camera real world field of view].

As to claim 3, Fein discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control [Fig. 3, para 0070, 0077, 0081, system includes modules to process interaction], in cooperation with the physical drag and drop controller of the physical drag and drop device [Fig. 3, para 0070, 0083-0084, system communicates with processing device], a drag and drop of the virtual object as displayed by the augmented reality display onto the view of a designated area of the physical object [para 0050, 0083-0084, operation includes drag and drop of displayed virtual representation to location (read: designated area) of processing device in system camera real world field of view].

As to claim 4, Fein discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control [Fig. 3, para 0070, 0077, 0081, system includes modules to process interaction], in cooperation with the physical drag and drop controller of the physical drag and drop device [Fig. 3, para 0070, 0083-0084, system communicates with processing device], a drag and drop of the virtual object as displayed by the augmented reality display onto a view of a designated region of the physical world [para 0050, 0083-0084, operation includes drag and drop of displayed virtual representation to location (read: designated region) of real world processing device].

As to claim 8, Fein discloses an augmented reality drag and drop controller of an augmented reality device [Fig. 3, para 0023, 0070, 0110, augmented reality system includes circuitry processing modules], comprising:
a communication interface configured to establish communication [para 0070, 0110-0111, system includes structural wired connection that communicates with other network devices and is a functional equivalent to the network card configured to communicate with other hardware devices as disclosed in Applicant’s specification] with a physical drag and drop controller of a physical drag and drop device including a physical object [Fig. 3, para 0070, 0083-0084, system connects to network to communicate with bookstore processing device, where a processing device is a computing device with processing capabilities consistent with the "physical drag and drop controller" and "physical drag and drop device" terms as specifically defined in Applicant's specification];
at least one processor [para 0023-0024, 0110, system includes processing circuitry]; and
at least one non-transitory memory for storing instructions that, when executed by the at least one processor, cause the at least one processor [para 0109-0110, system includes memory storing programs executed by circuitry] to:
delineate a physical object [Fig. 3, para 0061, 0070, 0083-0084, system includes modules that detect bookstore processing device] in a display by an augmented reality device display of a virtual object relative to a view of the physical object within a physical world [Fig. 4, para 0050, 0083-0084, device display shows book representation in camera field of view capturing processing device in real store environment]; and
control, in cooperation with the physical drag and drop controller of the physical drag and drop device via the established communication [Fig. 3, para 0083-0084, augmented reality system communicates with processing device], a drag and drop operation involving the virtual object and the physical object as delineated by the object delineation module [Fig. 4, para 0050, 0083-0084, system carries out drag and drop operation between virtual representation and processing device].

As to claims 9-11, Fein discloses the augmented reality drag and drop controller of claim 8 comprising limitations substantially similar to those recited in claims 2-4, respectively, and are rejected under similar rationale.

As to claim 15, Fein discloses the augmented reality drag and drop controller of claim 8, wherein the object manager is one of:
a push operation to drag and drop of the virtual object relative to the physical object [Fig. 4, para 0083-0084, operation includes drag and drop of virtual representation to real world processing device, note strikethrough indicates non-selected alternative]; or 


As to claim 16, Fein discloses an augmentation reality drag and drop method, comprising:
displaying via a augmented reality drag and drop device [Figs. 3-4, para 0060, 0069-0070, augmented reality system includes display], a virtual object relative to a view of a physical object within a physical world [Fig. 4, para 0050, 0083-0084, device display shows virtual book representation in camera field of view capturing processing device in real store environment];
establishing communication between an augmented reality drag and drop controller of the augmented reality drag and drop device and a physical drag and drop controller of a physical drag and drop device including the physical object [Fig. 3, para 0070, 0083-0084, 0110, system communicates with bookstore processing device, where the augmented system includes circuitry (read: controller) performing device functions and a processing device is a computing device with processing capabilities consistent with the "physical drag and drop controller" and "physical drag and drop device" terms as specifically defined in Applicant's specification]; and
cooperatively controlling, via the established communication between the augmented reality drag and drop controller and the physical drag and drop controller [Fig. 3, para 0083-0084, augmented reality system communicates with processing device], a drag and drop operation involving the virtual object and the physical object [Fig. 4, para 0050, 0083-0084, system carries out drag and drop operation between virtual representation and processing device].

As to claim 17, Fein discloses the augmentation reality drag and drop method of claim 16, wherein the cooperative controlling, via the augmented reality drag and drop device and the physical drag and drop device, the drag and drop operation includes at least one of:


controlling, via the established communication between the augmented reality drag and drop controller and the physical drag and drop controller, a drag and drop of the virtual object onto a designated region of the physical world [para 0050, 0083-0084, operation includes drag and drop on device display of displayed virtual representation to location (read: designated region) of real world processing device].

As to claim 19, Fein discloses the augmentation reality drag and drop method of claim 16, wherein the virtual object includes one of [Fig. 4, para 0077, 0079, device displays virtual cart image].

As to claim 20, Fein discloses the augmentation reality drag and drop method of claim 16, wherein the physical object includes one of [Fig. 4, para 0077-0078, real book].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5-7, 12-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fein.

As to claim 5, Fein discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control [Fig. 3, para 0070, 0077, 0081, system includes modules to process interaction], in cooperation with the physical drag and drop controller of the physical drag and drop device [Fig. 3, para 0070, 0083-0084, system communicates with processing device], a drag and drop … as displayed by the augmented reality display [Fig. 4, para 0083-0084, operation includes drag and drop within augmented reality system field of view].
Fein teaches a drag and drop of the virtual object onto the physical object as displayed by the augmented reality display [Fig. 4, para 0083-0084, drag virtual representation ending at processing device displayed in augmented system camera field of view] but not explicitly a drag and drop of the physical object onto the virtual object as displayed by the augmented reality display. 
However, Fein teaches a drag and drop of another physical object onto another virtual object as displayed by the augmented reality system [para 0078-0081, 0084, drag operation of physical book onto virtual image displayed by augmented reality system, note drag and drop operations include both reality to AR and AR to reality situations] and the physical object and the virtual object [para 0083, bookstore processing device and virtual book representation].
It obvious to one skilled in the art before the effective filing date of the claimed invention to apply the teachings of Fein performing a drag and drop operation of a physical object onto a virtual object to any identified physical objects and virtual objects.  One of ordinary skill would understand this would result in "a drag and drop of the physical object onto the virtual object as displayed by the augmented reality display" with a reasonable expectation of success.  One would be motivated to do so to allow the user to perform converse drag and drop operations between virtual and physical objects in either direction [Fein, para 0083-0084].

As to claim 6, Fein discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control [Fig. 3, para 0070, 0077, 0081, system includes modules to process interaction], in cooperation with the physical drag and drop controller of the physical drag and drop device [Fig. 3, para 0083-0084, system communicates with processing device], a drag and drop … as displayed by the augmented reality display [Fig. 4, para 0083-0084, operation includes drag and drop within augmented reality system field of view].
Fein teaches a drag and drop of the virtual object onto a designated area of the physical object as displayed by the augmented reality display [Fig. 4, para 0083-0084, drag virtual representation ending at location of processing device displayed in augmented system camera field of view] but not explicitly a drag and drop of the physical object onto a designated area of the virtual object as displayed by the augmented reality display. 
[para 0078-0081, 0084, drag operation of physical book onto location of virtual image displayed by augmented reality system, note drag and drop operations include both reality to AR and AR to reality situations] and the physical object and the virtual object [para 0083, bookstore processing device and virtual book representation].
It obvious to one skilled in the art before the effective filing date of the claimed invention to apply the teachings of Fein performing a drag and drop operation of a physical object onto a virtual object to any identified physical objects and virtual objects.  One of ordinary skill would understand this would result in "a drag and drop of the physical object onto a designated area of the virtual object as displayed by the augmented reality display" with a reasonable expectation of success.  One would be motivated to do so to allow the user to perform converse drag and drop operations between virtual and physical objects in either direction [Fein, para 0083-0084].

As to claim 7, Fein discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control [Fig. 3, para 0070, 0077, 0081, system includes modules to process interaction], in cooperation with the physical drag and drop controller of the physical drag and drop device [Fig. 3, para 0083-0084, system communicates with processing device], a drag and drop [Fig. 4, para 0083-0084, operation includes drag and drop].
Fein teaches a drag and drop of the virtual object onto a designated region of the physical world [Fig. 4, para 0083-0084, drag virtual representation ending at location of processing device, where processing device is within the real bookstore] but not explicitly a drag and drop of the physical object onto a designated region of the physical world. 
However, Fein teaches a drag and drop of another physical object onto a designated region of the physical world [para 0078-0081, 0084, drag operation of physical book onto location of virtual image displayed by augmented reality system, note drag and drop operations include both reality to AR and AR to reality situations] and the physical object [para 0083, bookstore processing device].
[Fein, para 0083-0084].

As to claims 12-14, Fein discloses the augmented reality drag and drop controller of claim 8 comprising limitations substantially similar to those recited in claims 5-7, respectively, and are rejected under similar rationale.

As to claim 18, Fein discloses the augmentation reality drag and drop method of claim 16, wherein the cooperative controlling, via the augmented reality drag and drop device and the physical drag and drop device, the drag and drop operation includes at least one of:
controlling, via the established communication between the augmented reality drag and drop controller and the physical drag and drop controller, a drag and drop … as displayed by the augmented reality display [Fig. 4, para 0083-0084, operation includes drag and drop within augmented reality system field of view];


[Fig. 4, para 0083-0084, drag virtual representation ending at processing device displayed in augmented system camera field of view] but not explicitly a drag and drop of the physical object onto the virtual object as displayed by the augmented reality display. 
However, Fein teaches a drag and drop of another physical object onto another virtual object as displayed by the augmented reality system [para 0078-0081, 0084, drag operation of physical book onto virtual image displayed by augmented reality system, note drag and drop operations include both reality to AR and AR to reality situations] and the physical object and the virtual object [para 0083, bookstore processing device and virtual book representation].
It obvious to one skilled in the art before the effective filing date of the claimed invention to apply the teachings of Fein performing a drag and drop operation of a physical object onto a virtual object to any identified physical objects and virtual objects.  One of ordinary skill would understand this would result in "a drag and drop of the physical object onto the virtual object as displayed by the augmented reality display" with a reasonable expectation of success.  One would be motivated to do so to allow the user to perform converse drag and drop operations between virtual and physical objects in either direction [Fein, para 0083-0084].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mihailescu et al. (US 20130237811 A1), Rothschild et al. (US 20110128555 A1), Thomas (US 20180303558 A1), Verard et al. (US 20140282008 A1) generally teach using augmented reality techniques within medical context.
Rekimoto (US 20010044858 A1) generally teaches cooperative interaction between virtual and physical world objects.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LINDA HUYNH/Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145